This is an application for writ of habeas corpus to prevent M.C. Binion, sheriff of Oklahoma county, from transferring and delivering Eb. Daniels, Henderson Leopard, and James Blue to the sheriff of Garvin county, Okla.; it appearing from the answer filed by respondent that the petitioners are held in custody by virtue of an order of the county judge of Garvin county, committing said petitioners to the custody of the sheriff of Oklahoma county, and that they are now held subject to the order of said court to answer a complaint wherein said petitioners are jointly charged with the crime of conjoint robbery.
The writ is discharged, and the petitioners are remanded to the custody of the respondent.